COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC v. Preston
                           Marshall, Individually and Rusk Capital Management, L.L.C.

Appellate case number:     01-16-00636-CV

Trial court case number: 2015-35950

Trial court:               11th District Court of Harris County

       On February 16, 2018, we granted appellees’ “Unopposed Motion for Continuance of Oral
Argument,” which was scheduled for February 21, 2018, in order for the parties to “complete the
appellate record in accordance with this Court’s February 15, 2018 order.”
        On July 23, 2018, the trial court clerk filed a sealed supplemental clerk’s record containing
the in-camera exhibits and any pertinent trial court orders. Accordingly, we REINSTATE this
case on the Court’s active docket. The parties will be notified when the case is set for submission.
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings_
                   X Acting individually         Acting for the Court


Date: September 18, 2018